People v Johnson (2021 NY Slip Op 05787)





People v Johnson


2021 NY Slip Op 05787


Decided on October 21, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 21, 2021

Before: Renwick, J.P., Kapnick, Scarpulla, Rodriguez, Higgitt, JJ. 


Ind No. 5124/16, 1630/17 Appeal No. 14457-14457A Case No. 2019-2525, 2019-2533 

[*1]The People of the State of New York, Respondent,
vTaivon Johnson, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Tabitha P. Cohen of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgments, Supreme Court, New York County (Ellen N. Biben, J.), rendered January 29, 2019, convicting defendant, upon his pleas of guilty, of conspiracy in the second degree and two counts of assault in the first degree, and sentencing him to an aggregate term of 11 years, unanimously modified, on the law, to the extent of vacating the sentences and remanding for resentencing, including a youthful offender determination, and otherwise affirmed.
As the People concede, defendant is entitled to be resentenced with an express youthful offender determination (see People v Rudolph, 21 NY3d 497 [2013]).
Defendant's remaining arguments either are rendered academic by this disposition or are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 21, 2021